Citation Nr: 1507854	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  11-22 284	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a bilateral knee/leg condition.

7.  Entitlement to service connection for gastrointestinal esophageal disorder (GERD).



REPRESENTATION

Appellant represented by:	To Be Determined


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

On December 16, 2014, the Veteran testified before the undersigned Veterans Law Judge via videoconferencing.  A transcript of that hearing has been associated with the record.  

The Board notes that in July 2009, the Veteran executed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of Disabled American Veterans (DAV).  DAV has continued to represent the Veteran throughout the pendency of his claims currently before the Board, to include at the Veteran's December 2014 hearing.  A review of the file reveals, however, that in March 2013, the Veteran executed a VA From 21-22 in favor of the Georgia Department of Veterans Affairs.  Notably, the RO recognized the Georgia Department of Veterans Affairs as the Veteran's representative in connection with a claim of service connection for a shrapnel injury to the chest, which was denied in a December 2014 rating action, but has continued to treat DAV as his representative for purposes on the claim currently on appeal, as evidenced by the March 2014 appeal certification form that lists DAV as the Veteran's representative, despite the March 2013 VA Form 21-22, which contained no limitation on the Georgia Department of Veterans Affairs' power of attorney.  Further, as DAV represented the Veteran at his Board hearing, it is unclear whether the Veteran intended to revoke DAV's power of attorney in favor of the Georgia Department of Veterans Affairs when he filed the March 2013 VA Form 21-22.  Given this, and as the Veteran has indicated his desire to withdraw his appeal as to certain claims and his remaining claims will be remanded, the Board finds that clarification of the Veteran's intent with regard to his desired representative should be undertaken by the agency of original jurisdiction (AOJ), as set forth in the remand directives below.


FINDING OF FACT

In a statement received in May 2014, the Veteran expressed his desire to withdraw from appellate review his appeal as to the issues of entitlement to service connection for a low back disability, GERD, and a bilateral knee/leg condition.  


CONCLUSION OF LAW

The Veteran's appeal as to the issue of issues of entitlement to service connection for a low back disability, GERD, and a bilateral knee/leg condition has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the NOD and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

The Veteran was seeking service connection for a low back disability, GERD, and a bilateral knee/leg condition.  In May 2014, the Veteran submitted a statement wherein he requested that his claims of service connection for a low back disability, GERD, and a bilateral knee/leg condition be withdrawn.  The Veteran also confirmed his intent to withdraw these claims from appellate review during his December 2014 hearing.  As the Veteran has expressed his desire to withdraw his appeal as to the issues of entitlement to service connection for a low back disability, GERD, and a bilateral knee/leg condition, there is effectively no longer any remaining allegation of error of fact or law concerning these issues.  Accordingly, the Board does not have jurisdiction to review these claim, and they are dismissed.  


ORDER

The appeal of the issues of issues of entitlement to service connection for a low back disability, GERD, and a bilateral knee/leg condition is dismissed.



REMAND

Concerning the Veteran's remaining claims, the Board finds it necessary to remand the issues of entitlement to service connection for bilateral hearing loss, tinnitus, bilateral pes planus, and COPD for further development and/or readjudication.

Specifically, the Board finds that the reports of the examinations afforded to the Veteran in connection with his claims of service connection for pes planus, hearing loss, and tinnitus are not adequate to rely upon for adjudication purposes.  Regarding the likelihood that the Veteran's hearing loss and /or tinnitus is attributable to the Veteran's in-service noise exposure, which exposure is conceded on account of the Veteran's military occupational specialty (combat engineer), the examiner opined that because the Veteran's hearing was normal at separation, his "hearing loss was more likely a post service occurrence."  The examiner then stated that without evidence of high frequency hearing loss at separation, the Veteran's tinnitus was less likely due to military noise exposure.

Without further discussion regarding the significance of normal hearing at separation from service or an indication as to why delayed onset hearing loss would weigh against a finding that such hearing loss and/or tinnitus was related to service, the VA audiologist's opinion is not adequate as it is inconsistent with the directive set forth in Hensley v. Brown, wherein the United Stated Court of Appeals for Veterans Claims (Court) indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability.  5 Vet. App. 155, 160 (1993).  The opinion is also lacking as it does not address the impact of the Veteran's conceded in-service noise exposure.

Regarding the Veteran's claim of service connection for pes planus, the Board notes that that claim was denied because pes planus was not found upon examination in October 2009.  Notably, however, the Veteran was diagnosed as having bilateral plantar fasciitis.  Although the Veteran applied for VA disability compensation specifically for pes planus, presumably because his separation examination report contained a notation of pes planus, the Court has held, in the connect of a psychiatric claim, that an initial claim for a particular condition submitted "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the instant case, the Veteran has testified that he first experienced problems with his feet in service.  His service treatment records (STRs) also note some treatment related to the feet in service and his VA treatment records note a history of foot-related problems.  Given this evidence, the Board finds that the Veteran's claim should not be limited to pes planus and that a remand is thus required for the Veteran to be scheduled for a VA examination for the purposes of determining whether any diagnosed disability related to the feet is attributable to service.  See Clemons, supra.  

As to the Veteran's claim of service connection for COPD, the Board notes that after the appeal was certified to the Board, VA treatment records dated from 1996 to 2014 were associated with the Veteran's VBMS file.  As indicated in the rating decision and statement of the case (SOC), it appears that the AOJ had before it only VA treatment records dated from February 2009 to May 2011.  The Board observes that VA regulations require the AOJ to furnish the Veteran and his representative a supplemental statement of the case (SSOC) if the AOJ receives additional pertinent evidence after an SOC or the most recent SSOC had been issued and before the appeal is certified to the Board.  38 C.F.R. § 19.31 (2014).  Furthermore, any pertinent evidence submitted by a claimant or his representative after an appeal is certified to the Board must be referred to the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c) (2014); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).  But see Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 501, Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (amending 38 U.S.C.A. § 7105 by adding new paragraph (e) and providing that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration).

The Board finds that the additional evidence is pertinent to the Veteran's claim of service connection for COPD, as the evidence shows treatment related to his claimed disability that may establish a continuity of symptomatology or trigger VA's duty to assist.  Thus, a remand of the Veteran's claims of service connection for COPD is required for the issuance of an SSOC.  On remand, the AOJ should consider also whether the information contained in the VA treatment records triggers VA's duty to provide the Veteran with an examination in connection with his claim.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should clarify the Veteran's representation with regard to the matters being remanded.  If the Veteran desires to have DAV represent him in connection with his claims of service connection for hearing loss, tinnitus, COPD, and a bilateral foot disability, the Veteran should execute a new VA Form 21-22 in favor of DAV.  If no such form is received, VA will have no choice but to recognize the Georgia Department of Veterans Affairs as the Veteran's representative in all matters pending before it.

2.  The AOJ should contact the VA audiologist who examined the Veteran in October 2009, if still available, and obtain from her an addendum to her examination report that provides an extended rationale for her opinion regarding the etiology of the Veteran's hearing loss and tinnitus.  The Veteran's claims file, including a copy of this remand, must be made available to the audiologist for review in connection with the addendum sought.  

The audiologist should review all of the relevant service and post-service records contained in the claims folder and, after considering the pertinent information in the record in its entirety, the audiologist should again opine as to whether it is at least as likely as not that the Veteran's current hearing loss and/or tinnitus had its onset in service or is otherwise related to his military service, to include his conceded in-service noise exposure.  If the audiologist's opinion regarding nexus remains negative, the audiologist should provide an extended rationale for her opinion regarding the likelihood that the Veteran's hearing loss and/or tinnitus is related to his active military service.  The audiologist should discuss specifically the significance of the conceded acoustic trauma in service as it is related to the etiology of the Veteran's hearing loss and/or tinnitus.

If the audiologist finds that delayed onset hearing loss or tinnitus weighs against a finding that such hearing loss or tinnitus is traceable to military service, the audiologist must provide specific reasons for any such finding.  The audiologist should also comment on the impact of any post-service noise exposure, or lack thereof, on the Veteran's current hearing loss and tinnitus disabilities.  

Regardless of whether the audiologist's opinion as to any question is favorable or negative, the audiologist must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming his opinion.  

(If the October 2009 VA audiologist is no longer available, the AOJ should arrange for the Veteran's claims folder to be reviewed by another VA audiologist who should be requested to provide an opinion as to whether the Veteran's hearing loss and/or tinnitus is related to in-service noise exposure.  Any opinion must discuss specifically the significance of the conceded acoustic trauma in service, as well as the significance of normal hearing at separation from service, as these factors are related to the etiology of the Veteran's hearing loss and/or tinnitus.).

3.  The AOJ should schedule the Veteran for a VA examination with a podiatrist.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The podiatrist should be asked to review the record, take a detailed history from the Veteran with regard to the onset and progression of his reported foot pain, and conduct all necessary tests, to include x-rays of the Veteran's feet.

The podiatrist should identify all current disabilities of the feet and should specifically determine whether the Veteran has at any point since July 2009 had pes planus.  The podiatrist should then determine whether any diagnosed foot disability, to include plantar fasciitis diagnosed during the claims period, had its onset in service or is otherwise attributable to the Veteran's military service.  In doing so, the podiatrist should consider the notation of pes planus contained in the Veteran's separation examination report and comment on whether there is any reason to believe that notation was erroneous or, if not, explain the circumstances under which pes planus may resolve.

Regardless of whether the podiatrist's opinion as to any question is favorable or negative, the examiner must provide support for his/her opinion(s).  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.  

If the podiatrist determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

4.  After undertaking any other development deemed appropriate, to include providing the Veteran with an examination in connection with his claim of service connection for COPD if it is determined that one is warranted based on evidence contained in the VA treatment records that were not previously considered by the RO, the AOJ should review the record, to include all evidence in the claims file which has not previously been addressed in the most SOC of record, and re-adjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


